Mr. Presiding Justice Adams deliverer the opinion of the court. The November term, 1899, of the County Court, commenced November 13tli. The appellant, who was plaintiff in that court, having filed his appearance in the cause October 27, 1899, and the transcript of the proceedings before the justice having been filed November 3, 1899, ten days before the commencement of the term, as required by the statute, the court had jurisdiction of the persons of the parties and the subject-matter, and the judgment dismissing the appeal, etc., was a final judgment, which the court was powerless to set aside at a subsequent term, except, perhaps, for error in fact on motion in the nature of error coram nobis. There was no such motion made, nor does anything appear in the record which would support such motion, if made. January 4, 1900, was a day of the December term of the court. The order reinstating the cause, made at that term, was not appealable, but the appeal from the judgment of February 6,1900, brings the entire record here and presents the question of the validity of the order of January 4, 1900. Dunklemann v. Brunnell, 44 Ill. App. 438. The order of January 4, 1900, is clearly void, having been made at a term subsequent to that at which final judgment was rendered. Dunklemann v. Brunnell, supra, and cases cited. That order being void, it follows necessarily that the judgment of February 6, 1900; was also void. The rule that the court is without jurisdiction to set aside a final judgment, rendered at a prior term, does not apply to void orders or judgments. Keeler v. The People, 160 Ill. 179, 182; Peterson v. Metropolitan Bank, 88 Ill. App. 190. The judgment of February 6, 1900, appealed from, will be reversed and the cause remanded with directions to the trial court to vacate and set aside that judgment, and also the order of January 4, 1900, reinstating the cause, and to issue a writ ol procedendo to the justice who rendered the judgment appealed from to the trial court. Reversed and remanded with directions.